Title: From John Adams to George Washington Adams, 15 December 1815
From: Adams, John
To: Adams, George Washington



My dear George,
Quincy Decemr 15. 1815

I am afraid you will be offended at my freedom; but you are, in your hand writing, at Such an immense distance behind your two Brothers that I cannot abstain from urging you to force your Attention to that elegant usefull and indispensible Accomplishment.
In order to diminish that ardor and abate that hurry which will inevitably force you into a Slovenly habit; accustom yourself to a critical attention to Punctuation, which is a branch of musical science. You will hereafter be convinced that your time is well Spent in learning to Sett your Commas, Semicolons, Colons and points “exactly right”: though a Witty Satyrist has estimated such Skill only at a “Mite.”
You have read Marshall. Well. But you must not believe him any farther, than you find original Documents to Support him. You must appeal to original Authorities, Your Country is preparing for you the Means. The Mass. Historical Society have published Many Volumes, And have lately printed a famous Manuscript, Supposed to have been lost, Mr Hobarts History. Judge Davis has long been employed in preparing a new Edition of Moretons Memorial with Notes and Dissertations, which is now printing, A new Antiquarian Society is incorporated in Massachusetts. This you must not forget. A new Historical Society is erected in New York a Catalogue of whose Library you ought to procure. You must read Mathers Magnalia, Princes Chronology parts 1st. and 2d. Neals History of New England, Hutchinsons History of Massachusetts and Minots Continuation, Even Sullivans, Maine.Stith and Smith of Virginia; Colden and Smith of New York. William Penns Works of Pensilvania, and Mr Locks Constitution for South Carolina. You must Read Johnson of Woburn, Woods State and even Moretons Mount Wollaston; or new Canaan.
Your Country, George is advancing with a rapidity of which you have no Conception. It will leave you, far behind it, if you remain long abroad. Pray your Father to Send you home, within a Year or two at most to enter Harvard Colledge.
When Your Gradfather, in 1788, took Leave of King George the Third, his Majesty was very gracious and condescending, He Seemed disposed to converse with me longer than I wished. He asked me many Questions concerning my own Family. “How many Children I had? And he made an Observation, that Surprised me, because it convinced me that he knew more about me than I suspected. “You have Sent your sons back to America” “Why did you do that”? Because, Sir, I have long been of Opinion that every man ought to be educated in his native Country. “Why! What! What! What! What is your reason for that Opinion?” All this was pronounced with perfect good humour. My Answer was, An Education in a foreign Country is apt to form Opinions, manners and habits, which will make a Man disagreable to his own Countrymen, and the Institutions manners, opinions and manners of his Country upon his return to it disagreable to him.
Here I was guilty of an Inadvertence to Ettiquette. I knew though I did not then recollect, that his Majesty had two Sons at the University of Goetingen. The good natured King, however took no notice of my blunder, and dismissed me, as graciously as he at first received me.
George! I have Seen enough to make me pitty Kings Emperors and Presidents. Which would rather be, at this hour? George the third, or Napoleon at St. Helena?
Rap me Some God! Oh quicly bear me hence to wholesome Solitude, the Nurse of Sence.
“Where Contemplation prunes her ruffled Wings
And the free Soul looks down to pitty Kings.”
Beseech your Father, George to Send you back to Boston within a year or two, at least as Soon as you have Greek and Latin enough to enter Harvard Colledge, where I hope you take your degrees. And where, I hope you will Sett up no pretensions, assume no Airs, and betray no conciousness of the Superiour Advantages you have enjoyed.
Among the many Errors of your Country, arising from Negligence and inattention, there is not one more conspicuous, than their Ignoranc and inconsideration of their own maritime Resources and means of a Naval Defence. Do you,  George give a particular Attention to this Subject and its history from 1775 to 1815; not entirely forgetting a Letter to Dr Nathan Webb written from Worcester, twenty years before, vizt in 1755 by your Grandfather
John Adams.